Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 6, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160183(41)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  ORAS TAYLOR, Personal Representative                                                                 Elizabeth T. Clement
  of the ESTATE OF EFFIE TAYLOR,                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
              Plaintiff-Appellee,
                                                                    SC: 160183
  v                                                                 COA: 338801
                                                                    Oakland CC: 2015-147003-NH
  UNIVERSITY PHYSICIAN GROUP, LEGACY
  SHGD, VHS SINAI GRACE HOSPITAL, INC.,
  TENET HEALTHCARE CORPORATION, VHS
  OF MICHIGAN, INC., VHS PHYSICIANS OF
  MICHIGAN, DMC LAHSER AMBULATORY,
  and DMC LAHSER CAMPUS,
            Defendants
  and
  FRANKLIN MEDICAL CONSULTANTS, PC,
  and MANUEL SKLAR,
             Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the motion of the Michigan State Medical Society to
  file a brief amicus curiae is GRANTED. The revised amicus brief submitted on March 3,
  2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 6, 2020

                                                                               Clerk